Title: From Alexander Hamilton to Rufus King, 26 February 1795
From: Hamilton, Alexander
To: King, Rufus


My Dear Sir,
N YorkFeby. 26. 1795
I have received your letter with the printed Bills. The new clause is an additional bad feature. Yet ’tis better the thing should pass as it is than not at all. Every thing should be gained that can be.
So: It seems that under the present administration of the Department, Hillhouse & Goodhue are to be the Ministers in the House of Representatives & Elsworth & Strong in the Senate. Fine work we shall have.
But I swear the Nation shall not be dishonored with impunity. Yr. Affecty.

A Hamilton
R King Esq

